DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 line 1, limitation “the diffuser” should read “the optical diffuser”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 – 21, 42 and 47 – 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “a light source” in claim 19 line 3, it is unclear the above light source is a newly introduced different light source or the same light source introduced in claim 18 line 7, since claim 19 is dependent on claim 18.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above light source in claim 19 is interpreted as any reasonable light source.

Regarding limitation “a plurality of markers” in claim 21 line 1, it is unclear the above markers are newly introduced different markers or the same plurality of markers introduced in claim 19 line 2, since claim 21 is dependent on claim 20 which is dependent on claim 19.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above plurality of markers in claim 21 is interpreted as any reasonable markers.

Regarding limitation “the same light source” in claim 21 line 2, it is unclear the above light source is the same as the light source introduced in claim 20 line 2 or the light source introduced in claim 19 line 3, since claim 21 is dependent on claim 20 which is dependent on claim 19.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above light source in claim 21 is interpreted as any reasonable light source.

Claim 42 recites the limitation "the marker" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 18 – 20, 23, 29, 30, 32, 33, 42, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Bonny et al. (US 2018/0014888 A1; priority date on 03/05/2015) (hereinafter "Bonny") in view of Marti et al. (US 2017/0086941 A1; published on 03/30/2017) (hereinafter "Marti").

Regarding claim 18, Bonny teaches a surgical system ("FIG. 1 depicts a high-level overview of a surgical system 101 to perform a computer-assisted surgery." [0029]) comprising:
a robotic arm including multiple axes between a proximal end and a distal end of the robotic arm ("… to the distal end of a robotic manipulator arm ..." [0025]; "… to a distal end, link and or joint 205 of a computer controlled device." [0031]; see the arm in Fig.1 and Fig.2A);
an end effector attached to the distal end of the robotic arm ("… a cutter coupled to a drill and assembled in a housing, where the housing may be attached to the distal end of a robotic manipulator arm …" [0025]; "The tool 105 being attached to a distal end, link and or joint 205 of a computer controlled device." [0031]); and
a marker system for tracking the robotic arm using a motion tracking system ("… to accurately and efficiently define a position and orientation of a tool relative to a fiducial marker array, which will aid in a medical procedure ..." [0022]; "… a tracking system 110 having detectors 112 coupled to a tracking module 111 to detect fiducial markers (203, 213 of FIG. 2) and track fiducial marker arrays (211 of FIG. 2) …" [0029]), the marker system comprising:
a light source ("… for example, an active transmitter, such as a light emitting diode (LED) ..." [0024]); and
a marker that attaches to an outer surface of the robotic arm ("At least one fiducial marker 603 is attached or incorporated with the rotating object." [0046]; see Fig.2A and Fig.6).
Bonny fails to explicitly teach the light source is located within the robotic arm; and the marker comprising an optical diffuser that attaches to an outer surface of the robotic arm to optically couple the light source to the diffuser.
However, in the same field of endeavor, Marti teaches a light source ("… light is not reflected but is generated by the underlying LED 23." [0046]) located within the robotic arm (considering the location of marker as shown in Fig.6 of Bonny and the teaching of "underlying LED" as taught by Marti, it is obvious to try that when the marker is located on the surface of arm, the taught "underlying LED" will be located within the robotic arm); and
a marker ("… a sectional view of an active marker 10." [0046]) comprising an optical diffuser that attaches to an outer surface of the robotic arm ("... by a diffusing material 22 fixed on the support." [0046]) to optically couple the light source to the diffuser ("Light is not reflected but is generated by an underlying LED 23. This mechanism has the advantage of not requiring a very precise placement of the LED on the PCB as the diffuser will create a uniform illumination and the opening a precise placement." [0057]; see Fig.6).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiducial marker as taught by Bonny with the diffuser mechanism of marker as taught by Marti. Doing so would make it possible that the layout of marker components "has the advantage of not requiring a very precise placement of the LED on the PCB as the diffuser will create a uniform illumination and the opening a precise placement" (see Marti; [0057]). 

Regarding claim 19, Bonny in view of Marti teaches all claim limitations, as applied in claim 18, and Bonny further teaches wherein the marker system comprises a plurality of markers attached to the outer surface of the robotic arm ("At least one fiducial marker 603 is attached or incorporated with the rotating object." [0046]; see Fig.2A and Fig.6).
In addition, Marti furhter teaches each marker ("… a sectional view of an active marker 10." [0046]) optically coupled to a light source ("Light is not reflected but is generated by an underlying LED 23. This mechanism has the advantage of not requiring a very precise placement of the LED on the PCB as the diffuser will create a uniform illumination and the opening a precise placement." [0057]; see Fig.6) located within the robotic arm (considering the location of marker as shown in Fig.6 of Bonny and the teaching of "underlying LED" as taught by Marti, it is obvious to try that when the marker is located on the surface of arm, the taught "underlying LED" will be located within the robotic arm).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiducial marker as taught by Bonny with the diffuser mechanism of marker as taught by Marti. Doing so would make it possible that the layout of marker components "has the advantage of not requiring a very precise placement of the LED on the PCB as the diffuser will create a uniform illumination and the opening a precise placement" (see Marti; [0057]). 

Regarding claim 20, Bonny in view of Marti teaches all claim limitations, as applied in claim 19, and Marti further teaches wherein each marker ("… a sectional view of an active marker 10." [0046]) is optically coupled to a different light source ("Light is not reflected but is generated by an underlying LED 23. This mechanism has the advantage of not requiring a very precise placement of the LED on the PCB as the diffuser will create a uniform illumination and the opening a precise placement." [0057]; see Fig.6) located within the robotic arm (considering the location of marker as shown in Fig.6 of Bonny and the teaching of "underlying LED" as taught by Marti, it is obvious to try that when the marker is located on the surface of arm, the taught "underlying LED" will be located within the robotic arm).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiducial marker as taught by Bonny with the diffuser mechanism of marker as taught by Marti. Doing so would make it possible that the layout of marker components "has the advantage of not requiring a very precise placement of the LED on the PCB as the diffuser will create a uniform illumination and the opening a precise placement" (see Marti; [0057]). 

Regarding claim 23, Bonny in view of Marti teaches all claim limitations, as applied in claim 18, and Bonny further teaches wherein the light source comprises an infrared light emitting diode (LED) ("… for example, an active transmitter, such as a light emitting diode (LED) ... [0024]; "The detectable energy can be for example but not limited to ... infrared …" [0027]).

Regarding claim 29, Bonny teaches a surgical system ("FIG. 1 depicts a high-level overview of a surgical system 101 to perform a computer-assisted surgery." [0029]) comprising:
a robotic arm including multiple axes between a proximal end and a distal end of the robotic arm ("… to the distal end of a robotic manipulator arm ..." [0025]; "… to a distal end, link and or joint 205 of a computer controlled device." [0031]; see the arm in Fig.1 and Fig.2A);
an end effector attached to the distal end of the robotic arm ("… a cutter coupled to a drill and assembled in a housing, where the housing may be attached to the distal end of a robotic manipulator arm …" [0025]; "The tool 105 being attached to a distal end, link and or joint 205 of a computer controlled device." [0031]); and
a marker system for tracking the robotic arm ("… to accurately and efficiently define a position and orientation of a tool relative to a fiducial marker array, which will aid in a medical procedure ..." [0022]; "… a tracking system 110 having detectors 112 coupled to a tracking module 111 to detect fiducial markers (203, 213 of FIG. 2) and track fiducial marker arrays (211 of FIG. 2) …" [0029]), the marker system comprising:
a light source ("… for example, an active transmitter, such as a light emitting diode (LED) ..." [0024]); and
a plurality of markers each attaches to an outer surface of the robotic arm ("At least one fiducial marker 603 is attached or incorporated with the rotating object." [0046]; see Fig.2A and Fig.6);
wherein at least one first marker that is distal to the most distal axis of the robotic arm (see Fig.2A - 2C, the top marker is distal to the last movable part of arm); and
at least one second marker that is proximal to the most distal axis of the robotic arm (see Fig.2A - 2C, the bottom marker is proximal to the last movable part of arm).
Bonny fails to explicitly teach the light source is located within the robotic arm; and the plurality of markers each comprising an optical diffuser that attaches to an outer surface of the robotic arm to optically couple the light source to the optical diffuser.
However, in the same field of endeavor, Marti teaches a light source ("… light is not reflected but is generated by the underlying LED 23." [0046]) located within the robotic arm (considering the location of marker as shown in Fig.6 of Bonny and the teaching of "underlying LED" as taught by Marti, it is obvious to try that when the marker is located on the surface of arm, the taught "underlying LED" will be located within the robotic arm); and
each marker ("… a sectional view of an active marker 10." [0046]) comprising an optical diffuser ("... by a diffusing material 22 fixed on the support." [0046]) optically coupled to a light source to the optical diffuser ("Light is not reflected but is generated by an underlying LED 23. This mechanism has the advantage of not requiring a very precise placement of the LED on the PCB as the diffuser will create a uniform illumination and the opening a precise placement." [0057]; see Fig.6).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiducial marker as taught by Bonny with the diffuser mechanism of marker as taught by Marti. Doing so would make it possible that the layout of marker components "has the advantage of not requiring a very precise placement of the LED on the PCB as the diffuser will create a uniform illumination and the opening a precise placement" (see Marti; [0057]). 

Regarding claim 30, Bonny in view of Marti teaches all claim limitations, as applied in claim 29, and Bonny further teaches wherein the robotic arm comprises two mutually-orthogonal rotary wrist axes adjacent to the distal end of the robotic arm (see Fig.2A - 2C and Fig.6, the axis of joint 205 and normal vector 221), and the at least one second marker is located between the two rotary wrist axes (see Fig.2A - 2C).

Regarding claim 32, Bonny in view of Marti teaches all claim limitations, as applied in claim 29, and Bonny further teaches wherein at least some of the markers of the marker system are passive markers ("… a fiducial marker refers to a point of reference detectable by a tracking system and may be, for example … or a passive reflector, such as a plastic sphere with a retro-reflective film." [0024]).

Regarding claim 33, Bonny in view of Marti teaches all claim limitations, as applied in claim 29, and Bonny further teaches wherein the marker system comprises a single first marker that is distal to the most distal axis of the robotic arm (see Fig.2A - 2C, the top marker is distal to the last movable part of arm) and a plurality of second markers that are proximal to the most distal axis of the robotic arm (see Fig.2A - 2C, the bottom marker and middle two markers are proximal to the last movable part of arm).

Regarding claim 42, Bonny teaches a method of performing image guided surgery ("Embodiments of the present invention describe a system, device and methods to …  aid in a medical procedure." [0029]), comprising: 
connecting a marker device to an outer surface of a robotic arm ("At least one fiducial marker 603 is attached or incorporated with the rotating object." [0046]; see Fig.2A and Fig.6),
tracking the position and orientation of the robotic arm with the marker device based on light signals from the marker device received by at least one optical sensor (“The tracking system includes at least one receiver to detect energy either emitted or reflected from a fiducial marker, where the receiver is coupled to a tracking module having a processor for processing a position and/or orientation (POSE) of a fiducial marker or fiducial marker array.” [0027]).
Bonny fails to explicitly teach the marker device including an optical diffuser and the robotic arm including a light source located within a robotic arm so that the marker is optically coupled with the light source; sending a light signal through the robotic arm; diffusing the light signal through the optical diffuser of the marker device; and the light signal is optically diffused.
However, in the same field of endeavor, Marti teaches the marker device ("… a sectional view of an active marker 10." [0046]) including an optical diffuser ("... by a diffusing material 22 fixed on the support." [0046]) and the robotic arm including a light source located within a robotic arm ("… light is not reflected but is generated by the underlying LED 23." [0046]; considering the location of marker as shown in Fig.6 of Bonny and the teaching of "underlying LED" as taught by Marti, it is obvious to try that when the marker is located on the surface of arm, the taught "underlying LED" will be located within the robotic arm) so that the marker is optically coupled with the light source ("Light is not reflected but is generated by an underlying LED 23. This mechanism has the advantage of not requiring a very precise placement of the LED on the PCB as the diffuser will create a uniform illumination and the opening a precise placement." [0057]; see Fig.6); 
sending a light signal through the robotic arm (since the LED is within the robotic arm, the light is sending through the arm);
diffusing the light signal through the optical diffuser of the marker device ("Light is not reflected but is generated by an underlying LED 23. This mechanism has the advantage of not requiring a very precise placement of the LED on the PCB as the diffuser will create a uniform illumination and the opening a precise placement." [0057]; see Fig.6); and
tracking the position and orientation of the robotic arm with the marker device based on optically diffused light signals from the marker device received by at least one optical sensor ("… the marker-tracking system determines the coordinates of the object's tip as well as its orientation." [0005]; "The user 50 of this FIG. may also illustrate a robotic element, such as a robotic arm resp. hand …" [0045]; "The tracking system 40 will perform image processing of the camera images to detect the center of gravity of the light generating elements 20, matching, triangulation and finally pose estimation given the unique geometry of the markers 10." [0070]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiducial marker as taught by Bonny with the diffuser mechanism of marker as taught by Marti. Doing so would make it possible that the layout of marker components "has the advantage of not requiring a very precise placement of the LED on the PCB as the diffuser will create a uniform illumination and the opening a precise placement" (see Marti; [0057]). 

Regarding claim 48, Bonny in view of Marti teaches all claim limitations, as applied in claim 42, and Bonny further teaches wherein the robotic arm includes multiple axes between a proximal end and a distal end of the robotic arm ("… to the distal end of a robotic manipulator arm ..." [0025]; "… to a distal end, link and or joint 205 of a computer controlled device." [0031]; see the arm in Fig.1 and Fig.2A).

Regarding claim 49, Bonny in view of Marti teaches all claim limitations, as applied in claim 48, and Bonny further teaches wherein the robotic arm is connected to an end effector at the distal end of the robotic arm ("… a cutter coupled to a drill and assembled in a housing, where the housing may be attached to the distal end of a robotic manipulator arm …" [0025]; "The tool 105 being attached to a distal end, link and or joint 205 of a computer controlled device." [0031]), and the robotic arm is attached with at least one first marker that is distal to the most distal axis of the robotic arm (see Fig.2A - 2C, the top marker is distal to the last movable part of arm) and at least one second marker that is proximal to the most distal axis of the robotic arm (see Fig.2A - 2C, the bottom marker is proximal to the last movable part of arm).


Claim(s) 21, 22, 26 – 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bonny in view of Marti, as applied in claim 20, 18 and 29 respectively, and further in view of Jeung et al. (US 2014/0267773 A1; published on 09/18/2014) (hereinafter "Jeung").

Regarding claim 21, Bonny in view of Marti teaches all claim limitations, as applied in claim 20, except wherein a plurality of markers are optically coupled to the same light source located within the robotic arm.
However, in the same field of endeavor, Jeung teaches wherein a plurality of markers are optically coupled to the same light source ("… the plurality of markers 208 may use the same LED unit … the plurality of markers 208 may have respective optical fiber 1012 coupled thereto, wherein the optical fibers 1012 are configured to transmit light from a LED unit 1004 …" [0203]; see Fig.9D)  located within the robotic arm (considering the location of marker as shown in Fig.6 of Bonny and the teaching of fiber connection as taught by Jeung, it is obvious to try that when the marker is located on the surface of arm, the LED of Jeung can be located within the robotic arm as an expected result which does not affect the operation of marker and robotic arm, since the optical fiber is considered as a flexible optical layout commonly used in the industry to go through tube shaped structure such as robotic arm; see also pertinent art Nihei).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiducial marker as taught by Bonny with the plurality of markers layout as taught by Jeung. Doing so would make it possible that "eliminates all circuits in the markers 208, and the entire marker 208 may be made from non-metallic material" and the markers "may be used in an imaging procedure (e.g., x-ray, CT scan, etc.) without causing metal artifacts in images" (see Jeung; [0203]).

Regarding claim 22, Bonny in view of Marti teaches all claim limitations, as applied in claim 18, except wherein power for the light source is provided through the robotic arm.
However, in the same filed of endeavor, Jeung teaches wherein power for the light source is provided ("… the marker system 200 may include a power cable for coupling to an electrical outlet at a wall, wherein the power cable supplies power to drive the LED unit 1004." [0190]) through the robotic arm (using the robotic arm as housing for cable is well-known industry application, see pertinent art Nihei).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiducial marker as taught by Bonny with the plurality of markers layout as taught by Jeung. Doing so would make it possible that "eliminates all circuits in the markers 208, and the entire marker 208 may be made from non-metallic material" and the markers "may be used in an imaging procedure (e.g., x-ray, CT scan, etc.) without causing metal artifacts in images" (see Jeung; [0203]).

Regarding claim 26, Bonny in view of Marti teaches all claim limitations, as applied in claim 18, except an optical guide that is optically coupled to the light source and projects from the outer surface of the robotic arm, the marker configured to attach to the optical guide.
However, in the same field of endeavor, Jeung teaches an optical guide that is optically coupled to the light source ("… the plurality of markers 208 may have respective optical fiber 1012 coupled thereto, wherein the optical fibers 1012 are configured to transmit light from a LED unit 1004 (FIG. 9D)." [0203]) and projects from the outer surface of the robotic arm ("... each marker 208 has a transparent window for allowing light transmitted by the optical fiber 1012 to exit therethrough." [0203]), the marker configured to attach to the optical guide (see Fig.9D).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiducial marker as taught by Bonny with the plurality of markers layout as taught by Jeung. Doing so would make it possible that "eliminates all circuits in the markers 208, and the entire marker 208 may be made from non-metallic material" and the markers "may be used in an imaging procedure (e.g., x-ray, CT scan, etc.) without causing metal artifacts in images" (see Jeung; [0203]).

Regarding claim 27, Bonny in view of Marti and Jeung teaches all claim limitations, as applied in claim 26, and Jeung further teaches wherein the optical guide comprises a mating feature that facilitates the attachment of the marker to the optical guide ("… the transparent window may be implemented as an end of an optical fiber, or a lens." [0203]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiducial marker as taught by Bonny with the plurality of markers layout as taught by Jeung. Doing so would make it possible that "eliminates all circuits in the markers 208, and the entire marker 208 may be made from non-metallic material" and the markers "may be used in an imaging procedure (e.g., x-ray, CT scan, etc.) without causing metal artifacts in images" (see Jeung; [0203]).

Regarding claim 28, Bonny in view of Marti teaches all claim limitations, as applied in claim 18, and Bonny further teaches wherein the marker comprises a base portion, the base portion insertable into an opening in the outer surface of the robotic arm (see Fig.2A and Fig.6; by using term “insertable”, this limitation describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the apparatus as taught by Bonny is capable of performing the claimed function as shown in Fig.6).
Bonny in view of Marti fails to explicitly teach the base portion includes an optical guide.
However, in the same field of endeavor, Jeung teaches wherein the marker comprises a base portion that includes an optical guide (see Fig.9D).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiducial marker as taught by Bonny with the plurality of markers layout as taught by Jeung. Doing so would make it possible that "eliminates all circuits in the markers 208, and the entire marker 208 may be made from non-metallic material" and the markers "may be used in an imaging procedure (e.g., x-ray, CT scan, etc.) without causing metal artifacts in images" (see Jeung; [0203]).

Regarding claim 31, Bonny in view of Marti teaches all claim limitations, as applied in claim 29, except wherein at least some of the markers of the marker system are active markers that are powered through the robotic arm.
However, in the same field of endeavor, Jeung teaches wherein power for the light source is provided ("… the marker system 200 may include a power cable for coupling to an electrical outlet at a wall, wherein the power cable supplies power to drive the LED unit 1004." [0190]) through the robotic arm (using the robotic arm as housing for cable is well-known industry application, see pertinent art Nihei).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiducial marker as taught by Bonny with the plurality of markers layout as taught by Jeung. Doing so would make it possible that "eliminates all circuits in the markers 208, and the entire marker 208 may be made from non-metallic material" and the markers "may be used in an imaging procedure (e.g., x-ray, CT scan, etc.) without causing metal artifacts in images" (see Jeung; [0203]).


Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bonny in view of Marti, as applied in 18, and further in view of Wey (US 2006/0082546 A1; published on 04/20/2006).

Regarding claim 24, Bonny in view of Marti teaches all claim limitations, as applied in claim 18, except wherein the diffuser comprises a spherical or semi-spherical outer surface.
However, in the same field of endeavor (LED device), Wey teaches wherein the diffuser comprises a spherical outer surface ("… and then have the light dispersed through spherical diffusers that are attached to the terminals of the optic fibers." [0043]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiducial markers as taught by Bonny with the tracking marker as taught by Wey. Doing so would make it possible for "providing more than hemispherical, even nearly full-spherical/all-round tracking with just five tracking points and using just one camera" (see Wey; [0018]).


Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bonny in view of Marti, as applied in 18, and further in view of Nussbaumer et al. (US 2015/0202009 A1; published on 07/23/2015) (hereinafter "Nussbaumer").

Regarding claim 25, Bonny in view of Marti teaches all claim limitations, as applied in claim 18, except wherein the marker attaches to the outer surface of the robotic arm over a surgical drape.
However, in the same field of endeavor, Nussbaumer teaches wherein the marker attaches to the outer surface of the robotic arm over a surgical drape ("… forces applied to all parts attached to it (e.g., sterile adapter, tool guide, optical marker, etc.). The sterile drape is attached to the sterile adapter …" [0052]; see Fig.1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiducial marker attachment as taught by Bonny with the marker attached over drape as taught by Nussbaumer. By using the sterile adapter, it is possible to provide "a drape over a surgical robotic arm to prevent contamination of a sterile field" (see Nussbaumer; [0053]).


Claim(s) 47 is rejected under 35 U.S.C. 103 as being unpatentable over Bonny in view of Marti, as applied in 42, and further in view of Foxlin et al. (US 2007/0081695 A1; published on 04/12/2007) (hereinafter "Foxlin").

Regarding claim 47, Bonny in view of Marti teaches all claim limitations, as applied in claim 42, except receiving measurement data from an inertial measurement unit indicating a movement of the at least one optical sensor; and correcting the tracked position and orientation of the marker device based on the measurement data from the inertial measurement unit.
However, in the same field of endeavor, Foxlin teaches receiving measurement data from an inertial measurement unit indicating a movement of the at least one optical sensor ("… the camera may be equipped with its own set of inertial sensors … the measurements of the camera's inertial sensors ..." [0043]); and 
correcting the tracked position and orientation of the marker device based on the measurement data from the inertial measurement unit ("If world-frame mapping of the object's pose is required, the measurements of the camera's inertial sensors relative to gravity can be used to create the required transform … The resulting calculated object position and yaw will be returned in a locally-level world-frame directionally aligned with the camera ..." [0043]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking detector as taught by Bonny with the inertial sensor on tracking camera as taught by Foxlin. Doing so would make it possible that "the relative position of the object to the camera can be easily mapped" (see Foxlin; [0044]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nihei et al. (US 5,375,480; published on 12/27/1994) teach a robotic arm housing power supply cable and signal cable.
Woerlein (US 2012/0184839 nA1; published on 07/19/2012) teaches a mounting interface for tracking maker on top of surgical drape.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793